FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         APR 20 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CITY OF OAKLAND, A Municipal                      No.    19-15169
Corporation,
                                                  D.C. No. 3:15-cv-04321-EMC
                 Plaintiff-Appellee,              Northern District of California,
                                                  San Francisco
  v.
                                                  ORDER
WELLS FARGO & COMPANY; WELLS
FARGO BANK, N.A.,

                 Defendants-Appellants.



THOMAS, Chief Judge:

       Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel opinion is vacated.

       Judges Christen, Watford, Owens, Friedland, Bennett, and Collins did not

participate in the deliberations or vote in this case.